LaSE (-2U-CV-U1423-NSR Documeni6 Filed 03/16/20 Page i of 2

4

Siegel & Siegel
A Professional Corporation
Attorneys at Law
One Penn Plaza, Suite 2414
New York, New York 10119
Telephone: (212) 721-5300

Fax: (212) 947-9967
SHARON M. SIEGEL
Admitted to N.Y. and D.C. Bars

MICHAEL D. SIEGEL /
Admitted to N.Y. and N.J. Bars The-application is xX granted

denied, .

ae”

Nelson'$: Roman, U.S.D J,

 
  
   
  
  

Dated: OLN 1 A205
March 16, 2020 White Plains; New York 10604."

Hon. Nelson S. Roman Cope \lawt Sramted ons
United States District Judge exter. fuse of time unt \ Aor i
The Hon. Charles L. Brieant Jr. (S Fete +0 iC Le he biel, Cer te
Federal Building and United States Courthouse { hed Ny
300 Quarropas St. of the Court ve =
White Plains, NY 10601-4150 Yermainek?e Hre mohen (dec. &).

Re: Ine Bradley C. Reifler
Case Number: 7:20-cv-01423-NSR

¢

Way
Dear Judge Brieeett::

Iam counsel to the Appellant in this bankruptcy appeal. There are two related appeals
that were filed at the same time, based on the same transcript. I just noticed this one was
assigned to you. The other, 7:20-cv-01427-VB, is assigned to Judge Briccetti. My brief, which
is the exact same issue, is due in that matter, by extension, on April 15, 2020. I would ask for the |

Seen aeons’.

Given the closures of courts and offices, I would like this extension to be without
prejudice to further requests. My files are in the office, and Iam not sure I am keeping my office
open in Manhattan at this time, as I commute from Long Island. To undertake the brief and
record in this matter, I would need to meet with other counsel about the record, and my client,
and today I am just not sure whether that would happen.
 

Case 7:20-Cv-01423-NSR Document6 Filed US/iid/20 Page 2 of 2

[ appreciate your Honor’s consideration in this matter, and obviously stand ready to do
whatever Your Honor prefers.

Respectfully,
s/Michael D. Siegel

Michael D. Siegel

cc: Mr. O’Toole (via ECF)
